Order, entered on March 18,1968, in this article 77 proceeding for the judicial settlement of a trustee’s account, unanimously modified, on the law and the facts and as a matter of discretion, to the extent of vacating so much thereof as appoints a private referee, and, as so modified, affirmed, without costs and without disbursements to any party. A private referee should- not have been appointed without consent (Werner v. Jocelyn-Varn Oil Co., 30 A D 2d 648; Matter of Wilder v. Straus-Duparquet, 5 A D 2d 1; Sheean v. Allen, 19 A D 2d 595; Matter of Cross, 25 A D 2d 645). Concur—Steuer, J. P., Capozzoli, Tilzer, Rabin and Machen, JJ.